Matter of McGrath (2019 NY Slip Op 06217)





Matter of McGrath


2019 NY Slip Op 06217


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
BETSY BARROS, JJ.


2016-02203

[*1]In the Matter of John J. McGrath, a suspended attorney. (Attorney Registration No. 3004181)




DECISION & ORDERMotion by John J. McGrath for reinstatement to the Bar as an attorney and counselor-at-law. Mr. McGrath was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 15, 2000. By decision and order on motion of this Court dated September 13, 2017, Mr. McGrath was suspended from the practice of law for a period of six months, effective September 20, 2017 (see Matter of McGrath, 153 AD3d 1258).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, John J. McGrath is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of John J. McGrath to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BARROS, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court